Citation Nr: 1648534	
Decision Date: 12/30/16    Archive Date: 01/06/17

DOCKET NO.  12-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and/or secondary to his service-connected diabetes mellitus, type II. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, to include chloracne, to include as due to herbicide exposure.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.
6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Columbia, South Carolina.

An October 1995 rating decision denied service connection for a skin disorder. An April 2005 rating decision denied service connection for PTSD and confirmed denial for a skin disorder. A March 2009 rating decision denied service connection for a heart disorder, and confirmed the denial for PTSD and a skin disorder.
An April 2010 rating decision denied service connection for peripheral neuropathy of all four extremities.  A decision on the heart disability was deferred, as new regulations were added to the C.F.R. which affected the Veteran's claim.

A January 2011 rating decision again denied service connection for a heart disorder. 
A November 2011 rating decision confirmed the denial of service connection for PTSD, peripheral neuropathy, and a skin disorder. 

In his August 2012 VA-9 form (formal appeal to the Board), the Veteran requested a hearing before the Board.  He was scheduled for a November 2014 hearing.  The Veteran did not show for the hearing, did not provide good cause for not being present, and has not requested a new hearing.  As such, the Board deems his hearing request to have been withdrawn.


FINDINGS OF FACT

1.  The most probative and competent evidence of record shows that the Veteran does not have a diagnosis of a presumptive heart disorder and his diagnosed heart murmur is not attributable to his active service, to include in-service herbicide exposure, or service-connected diabetes mellitus type II.
 
2.  The claim of entitlement to service connection for PTSD was previously denied in an April 2005 rating decision.  The Veteran did not appeal this decision and it is now final. 

3.  New and material evidence has not been received and the claim of entitlement to service connection for PTSD is not reopened.

4.  The claim of entitlement to service connection for a skin disorder was previously denied in an October 1995 rating decision.  The Veteran did not appeal this decision and it is now final. 

5.  New and material evidence has not been received and the claim of entitlement to service connection for a skin disorder is not reopened.

6.  The claim of entitlement to service connection for peripheral neuropathy of the right upper extremity was previously denied in an April 2010 rating decision.  The Veteran did not appeal this decision and it is now final. 

7.  New and material evidence has not been received and the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity is not reopened.

8.  The claim of entitlement to service connection for peripheral neuropathy of the left upper extremity was previously denied in an April 2010 rating decision.  The Veteran did not appeal this decision and it is now final. 

9.  New and material evidence has not been received and the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity is not reopened.

10.  The claim of entitlement to service connection for peripheral neuropathy of the right lower extremity was previously denied in an April 2010 rating decision.  The Veteran did not appeal this decision and it is now final. 

11.  New and material evidence has not been received and the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is not reopened.

12.  The claim of entitlement to service connection for peripheral neuropathy of the right lower extremity was previously denied in an April 2010 rating decision.  The Veteran did not appeal this decision and it is now final. 

13.  New and material evidence has not been received and the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is not reopened.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The April 2005 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

3.  New and material evidence has not been received and the claim of entitlement to service connection for PTSD is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).

4.  The October 1995 rating decision denying the Veteran's claim of entitlement to service connection for skin disorder is final. 38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

5.  New and material evidence has not been received and the claim of entitlement to service connection for skin disorder is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).

6.  The April 2010 rating decision denying the Veteran's claim of entitlement to service connection for peripheral neuropathy of the right upper extremity is final. 38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

7.  New and material evidence has not been received and the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).

8.  The April 2010 rating decision denying the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left upper extremity is final. 38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

9.  New and material evidence has not been received and the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).

10.  The April 2010 rating decision denying the Veteran's claim of entitlement to service connection for peripheral neuropathy of the right lower is final. 38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

11.  New and material evidence has not been received and the claim of entitlement to service connection for peripheral neuropathy of the right lower is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).

12.  The April 2010 rating decision denying the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is final. 38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).

13.  New and material evidence has not been received and the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his various claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board recognizes that no opinion has been obtained addressing whether his heart murmur is related to his service-connected diabetes mellitus type II, however, the Board finds that no such opinion is required to satisfy the duty to assist. There is no evidence indicating such a relationship other than the Veteran's conclusory statements of such a link, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).
The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.  Service Connection - Heart Disability

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of Vietnam. VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, General Counsel has concluded that in order to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in Vietnam.  Id.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2015).  The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) , in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for other than the enumerated disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The Veteran asserts that he has a heart disorder that is related to his in-service herbicide exposure.  VA has already established that the Veteran was presumptively exposed to herbicides (see November 2011 rating decision granting presumptive service connection for diabetes mellitus, type II).  As such, the only question is whether the Veteran has a diagnosis of a chronic heart disorder that is on the presumptive list of disorders or that can otherwise be related to his service. 

As noted above, the Veteran had active duty from February 1970 to March 1972.  
The Veteran's service treatment records (STRs) do not show that he reported any heart problems or issues.

A December 2008 heart examination showed a normal heart, and was negative for ischemic heart disease. The Veteran's VA treatment records show that a January 2009 cardiology consult showed a "benign heart murmur."  December 2009 VA treatment records show a normal perfusion on the stress test, no ischemic changes on the electrocardiogram, and a diagnosis of chest pain.  

The Veteran underwent a VA examination for his claim in March 2010.  The examiner reported that the Veteran had a heart murmur, but no chronic heart disorder or disability.  The examiner found the Veteran's heart to be normal (besides the heart murmur, which is not a chronic disability per VA).  The examiner opined that the heart murmur was less likely as not secondary to the Veteran's service or herbicide exposure, and that a heart murmur is not a presumptive condition.

In other words, multiple VA examiners and treating physicians have found that the Veteran does not have ischemic heart disease, or any other chronic heart disability other than the benign heart murmur, and this condition has not been related to service or exposure to herbicides therein. As such, the Veteran's claim for a heart disability fails.  

Because the Veteran does not have a diagnosis of a heart disability that is on the list of disabilities for presumptive service connection based on exposure to herbicides, the presumptive provisions are inapplicable, and service connection must be established through a nexus. However, the only identified heart disability, heart murmurs, has not been related to the Veteran's service or his exposure to herbicides therein. Further there is no competent evidence relating the Veteran's heart murmur to his service-connected diabetes mellitus.
    
Of record are statements by the Veteran that attribute his heart condition to his active service and herbicide exposure therein. The Veteran's statements regarding the cause of his heart condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a heart murmur is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report palpitations or pain, the question of the cause of these symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the cause of his heart murmur are not competent evidence as to a nexus.  

In sum, the Board finds that the most probative evidence of record does not support a finding that the Veteran has a listed heart disability for presumptive purposes, or that his diagnosed heart murmur is related to either his exposure to presumed herbicides in service or his diabetes mellitus.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a heart disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claim of entitlement to service connection for a heart disorder, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, are denied.

II. New and Material Evidence  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2015).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015). 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108 (West 2015).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further held that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273.

The Veteran has claimed entitlement to service connection for PTSD, a skin disorder, and peripheral neuropathy of all four extremities (both arms and both legs).  These claims were previously denied in various rating decisions - an April 2005 decision denied PTSD, an October 1995 decision denied the skin disorder, and an April 2010 decision denied the peripheral neuropathy claims.   These claims were denied because there was no evidence that the Veteran experienced these chronic conditions.  

The new evidence submitted does not contain any evidence that the Veteran has diagnoses of any or all of those disorders. Multiple VA psychiatric examinations have shown that the Veteran does not meet the diagnostic criteria for PTSD.  See VA October 2011 examination.  His VA and private treatment records, as well as his service treatment records (STRs), also do not show a diagnosis of PTSD. 

The Veteran's STRs, VA and private treatment records do not show treatment for a skin condition, or a diagnosis of a chronic skin disorder. 
 
The Veteran's STRs and VA and private treatment records do not show diagnoses of peripheral neuropathy of any extremities.  An August 2011 VA examination did not show diabetic neuropathy, or any other type of neuropathy.  

To the extent that the Veteran asserts he has these conditions, he made these assertions prior to the last final denial of these claims, thus, his statements are not new evidence. The new evidence does not contain any material evidence, as none of the evidence is sufficient to substantiate the claims. Accordingly, the Veteran has not submitted evidence sufficient to reopen his claims of entitlement to service connection for PTSD, a skin disorder, and peripheral neuropathy of the upper and lower extremities.

ORDER

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and/or service-connected diabetes mellitus, is denied. 

New and material evidence having not been received, the claim of entitlement to service connection for PTSD is not reopened; the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for skin disorder is not reopened; the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity is not reopened; the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity is not reopened; the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is not reopened; the appeal is denied.

New and material evidence having not been received, the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is not reopened; the appeal is denied.




______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


